            Case 6:21-cv-00338-AA            Document 1         Filed 03/04/21         Page 1 of 6




     Clinton J. Jones, OSB #063848
     jones@jacksonjoneslaw.com
     JACKSON JONES LLC.
     1380 River Road
     Eugene, OR 97404
     541.225.5061 Telephone
     888.452.0919 Facsimile
     Of Attorneys for Plaintiff Connie Compton




                          IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                          EUGENE DIVISION



     CONNIE COMPTON,                                          Case No.

                            Plaintiff,
            v.
                                                              COMPLAINT
     AMAZON.COM, INC., a foreign business                     Personal Injury Action (28 U.S.C.
     corporation, J.W. LOGISTICS, LLC, a                      §1332)
     foreign business corporation, and JOHN
     DOES 1-10,                                               DEMAND FOR JURY TRIAL

                            Defendants..




                                          Complaint for Damages

1.        Plaintiff alleges as follows:




Page 1 - COMPLAINT

JACKSON JONES LLC, 1380 River Road, Eugene, OR 97404; T:541.225.5061, F:888.452.0919
           Case 6:21-cv-00338-AA             Document 1         Filed 03/04/21         Page 2 of 6




2.      This is an action for recovery of compensatory economic and noneconomic damages

suffered by Plaintiff as a result of the negligent acts performed by Defendants, their agents and/or

employees.

                                    Jurisdiction, Venue and Parties

3.      This court has subject matter jurisdiction pursuant to 28 U.S.C. §1332(a) because this is a

civil action where the matter in controversy exceeds the sum or value of $75,000.00, exclusive of

interests and costs, and is between citizens of different States.

4.      Venue is properly set in this District pursuant to 28 U.S.C. §1391(b)(2) since Defendants

transact and/or conduct business within this judicial district, and because a substantial part of the

events giving rise to the claim occurred within this judicial district.

5.      This Court has personal jurisdiction over Defendants pursuant to and consistent with the

Constitutional requirements of Due Process in that Defendants, acting through their employees,

agents, or subcontractors, committed one or more of the negligent acts alleged herein during the

course of performing and transacting business within the State of Oregon, and by commission of

tortious acts within the State of Oregon.

6.      Plaintiff is an individual residing in Lane County, Oregon.

7.      Defendant Amazon.com, Inc. is a foreign corporation, organized in Delaware, with its

principal place of business in Washington. Defendant Amazon.com, Inc. operates or owns

numerous subsidiaries and business entities, and may be owned by a parent company; the

involvement of any parent company or subsidiary in this matter is unknown to Plaintiff. Plaintiff

is aware of no fact regarding the location of Amazon.com, Inc., nor the location or involvement of

other Amazon entities, which would destroy diversity. “Amazon”, as used hereinafter, is meant

to refer to Amazon.com, Inc. and/or its subsidiaries and parent companies to the extent they existed


Page 2 - COMPLAINT

JACKSON JONES LLC, 1380 River Road, Eugene, OR 97404; T:541.225.5061, F:888.452.0919
           Case 6:21-cv-00338-AA             Document 1         Filed 03/04/21         Page 3 of 6




and were involved with the incident which is the subject matter of this Complaint. Amazon

transacts business, markets merchandise, and delivers products in Oregon. Amazon’s transfer of

merchandise, in the negligent manner alleged herein, to the United States Postal Service office at

its location at 255 River Avenue, Eugene, Lane County, Oregon gave rise to this claim.

8.      Defendant J.W. Logistics, LLC is a foreign corporation, organized in Delaware, with its

principal place of business in Texas. Based on information provided by the U.S. Postal Service,

Defendant J.W. Logistics, LLC, at the time of the incident described herein, was the only carrier

and/or logistics service, contracted with Defendant Amazon to conduct, handle and/or manage

Amazon deliveries made to the United States Postal Service office located at 255 River Avenue,

Eugene, Lane County, Oregon.

9.      John Does 1-10 are subsidiaries, parent companies, subcontractors, employees and/or

agents of Defendant Amazon.com, Inc. and/or Defendant J.W. Logistics, LLC, or both.

                                           Statement of Claim

10.     Plaintiff repeats and realleges each and every allegation in paragraphs 1-9 of this Complaint

as if fully set forth.

11.     On or about April 29, 2019, Plaintiff was working at the United States Postal Service office

located at 255 River Avenue, Eugene, Oregon. At approximately 5:30 a.m., on the aforementioned

date, Plaintiff was receiving and handling the transfer of the Amazon delivery and was standing

on the loading ramp which joins the dock to the delivery truck when the delivery driver pulled the

truck away from the loading ramp and dock. At the time the Amazon delivery driver pulled the

truck away from the dock, the loading ramp was still engaged between the dock and the truck, and

the cargo door of the truck was still open.




Page 3 - COMPLAINT

JACKSON JONES LLC, 1380 River Road, Eugene, OR 97404; T:541.225.5061, F:888.452.0919
           Case 6:21-cv-00338-AA             Document 1         Filed 03/04/21         Page 4 of 6




12.     As a result of the Amazon delivery driver pulling the truck away from the dock with the

loading ramp still joined to the delivery truck, the loading ramp collapsed while Plaintiff was on

it, causing her to fall to the ground. The fall and impact resulted in injury to Plaintiff.

13.     Standard operating procedure and practice for use of the loading ramp is for the truck driver

to engage and disengage the loading ramp. Postal employees do not perform this operation. The

Amazon delivery driver engaged the loading ramp on the date of the accident described herein; he

did not perform the necessary disengagement of the loading ramp before pulling the truck away

from the dock.

14.     The Amazon delivery driver, whose actions are described herein, was an agent, employee,

and/or subcontractor of Defendant Amazon and/or Defendant J.W. Logistics, LLC, or both.

                                      Cause of Action – Negligence

                                         Against All Defendants

15.       Plaintiff repeats and realleges each and every allegation in paragraphs 1-14 of this

Complaint as if fully set forth.

16.       The injuries and damages suffered by Plaintiff were caused by the negligence of the

Amazon delivery driver’s actions in one or more of the following particulars, each of which either

alone or in concert, created a foreseeable and unreasonable risk of harm to Plaintiff:

          (a)      In pulling the delivery truck away from the loading dock while the loading ramp

was still connected and engaged;

          (b)      In failing to disengage the loading ramp before leaving the dock;

          (c)      In failing to warn Plaintiff that the delivery driver intended to pull the truck away

from the dock;

          (d)      In failing to take reasonable precautions to ensure that no persons, namely


Page 4 - COMPLAINT

JACKSON JONES LLC, 1380 River Road, Eugene, OR 97404; T:541.225.5061, F:888.452.0919
             Case 6:21-cv-00338-AA           Document 1         Filed 03/04/21         Page 5 of 6




Plaintiff, was not standing on or near the loading ramp before pulling the delivery truck away from

the dock;

            (e)     In failing to give any reasonable indication that the driver intended to move the

truck in that, at the time he pulled the truck from the dock, he left the cargo door open, he left the

ramp engaged, he did not inform Plaintiff that he was pulling away, and he left his pallet jack in

the loading bay; and,

            (f)     In failing to observe standard procedures for operation of the loading ramp.

17.         Plaintiff’s injuries required medical treatment, surgery, and therapy.             Plaintiff has

suffered permanent impairment and limitations from her injuries. As a result of the injuries

suffered by Plaintiff, she has incurred in excess of $161,000.00 in medical costs, and $100,000.00

in wage loss. Plaintiff will incur future medical costs and, due to permanent impairment, future

earnings losses. Plaintiff’s future economic damages exceed $350,000.00. Plaintiff’s incurred

and future economic damages combined exceed $611,000.00; the specific total amount will be

determined at trial.

18.         As a result of the injuries, Plaintiff will and has incurred pain, suffering, discomfort and

interference with normal life activities all to her non-economic damage in an amount to be

determined at trial by the jury; for purposes of pleading Plaintiff demands $2,500,000.00.

                                                 Jury Trial

19.         Plaintiff requests jury trial.

                                             Prayer for Relief

20.         WHEREFORE, Plaintiff respectfully requests judgment against Defendants for:

            (a)     Economic damages in an amount to be determined at trial;

            (b)     Noneconomic damages in an amount to be determined at trial;


Page 5 - COMPLAINT

JACKSON JONES LLC, 1380 River Road, Eugene, OR 97404; T:541.225.5061, F:888.452.0919
           Case 6:21-cv-00338-AA             Document 1         Filed 03/04/21         Page 6 of 6




          (c)      Pre and Post Judgment interest on all damages as allowed by law; and,

          (d)      Such other relief as the Court deems just and proper.



  DATED: March 4, 2021.                                     Respectfully submitted,

                                                            JACKSON JONES LLC

                                                     By:    /s/ Clinton J. Jones_______________
                                                           Clinton J. Jones, OSB #063848
                                                           Attorney for Connie Compton
                                                           1380 River Road
                                                           Eugene, OR 97404
                                                           541.225.5061 Telephone
                                                           888.452.0919 Facsimile




Page 6 - COMPLAINT

JACKSON JONES LLC, 1380 River Road, Eugene, OR 97404; T:541.225.5061, F:888.452.0919
